NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE BP LUBRICANTS USA INC.,
Petitioner.
Miscel1aneous Docket No. 960
On Petition for Writ of Mandan1us to the United
States District Court for the Northern Dist;rict of Illinois
in case no. 10-CV-1258, Judge Robert W. Gettleman.
ON PETITION FOR WRIT OF MANDAMUS
Before PROST, Circuit Judge.
0 R D E R
Intellectual Property Owners Association (IPOA)
moves for leave to file a brief amicus curiae in support of
the petition for a writ of mandamus filed by BP Lubri-
cants USA Inc. The United States moves for an exten-
sion of time, until October 20, 2010, to consider whether
the government wishes to participate as an amicus curiae
in this case.
Upon consideration there0f,
IT ls ORDERED THA'1‘:

IN RE BP LUBRICANTS 2
(1) IPOA’s motion is granted. The amicus brief is due
no later than October 1, 2010,
(2) The United States’ motion is granted. Any amicus
brief of the United States is due no later than October 20,
2010.
(3)c The response of Th0mas A. Simonian to the man-
damus petition is due no later than November 1, 2010,
FoR THE COURT
SEP 2 4 mm lsi Jan Horbaly l
Date J an Horb aly a
Clerk
cc: Russell E. Levine, Esq.
Joseph M. Vanek, Esq. F_"_E
Herbert C. Wamsley, Esq. U.S.COURT 0F APPEALS FOR
steve Frank, Esq. 11-le FEnERALcmcu\T
Judge, N.D. I11. 353 24 2010
Clerk, N.D. Ill.
s17 JAN HORBALY
CLERK